*207ORDER
PER CURIAM.
Movant Sean Wilson appeals the judgment denying his Rule 24.035 motion for post-conviction relief after a hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.085(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).